DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the publication of EP 1863122 A1 (submitted by applicant).
The publication of EP 1863122 A1 in figures 1-6 discloses a dielectric conductor arrangement 10 for transmitting microwaves (paragraph 28), comprising: a dielectric conductor core 19 made of a solid, a coating 20 surrounding at least in sections an entire circumference of the conductor core gap-free, the coating consisting of a thin conductive layer (abstract), wherein the conductor core comprises polytetrafluoroethylene, PTFE, polyetheretherketone, PEEK, polypropylene, PP, polyethylene, PE, ceramic and/or a temperature-resistant glass fiber or consists of at least one of these materials (paragraph 6), wherein the coating is further coated and/or enclosed with a material (paragraph 29), an antenna unit 2 adapted to radiate the microwave signal, wherein the conductor arrangement is arranged to transmit the microwave signal generated by the radio frequency unit to the antenna unit (paragraph 28), wherein the conductor arrangement is designed in several parts, wherein the conductor arrangement is arranged spirally at least in sections (figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3 and 5-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over the publication of EP 1863122 A1 (submitted by applicant).
The publication of EP 1863122 A1 had been discussed but fails to expressly teach the conductor arrangement is adapted to have a certain bending radius, the coating has a certain conductivity or thickness.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skilled in the art at the time the invention was made to have the conductor arrangement is adapted to have a certain bending radius, the coating has a certain conductivity or thickness, since it has been held to be within the general skill of a worker in the art to select a known material, dimensions or conductivity on the basis of its suitability for the intended use as a matter of obvious design choice.

Allowable Subject Matter
Claims 17-20 are allowed.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Griessbaum, Sai, Payne and Herbsommer are cited as of interested .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845